DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 06/29/2021. Claims 1-19 and 21 are pending and currently amended. Claim 20 has been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.


Response to Arguments
4.	Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot in view of the new ground of rejection presented below.

Claim Rejections - 35 USC § 103
5.	Claims 1-2, 4-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clough et al. (US 2011/0092015 A1; hereinafter “Clough”).
	As to independent claim 1, Clough teaches an organic thin film formed by a spin coating method (see para. 0067) using an organic semiconductor composition comprising an organic semiconductor compound (see para. 0004-0006, 0016) and an insulation compound (see para. 0052-0053: the polymer is an electrical insulator, exemplary polymers include polystyrene; note that “polystyrene” is one of the insulation compounds listed in para. [0053] of the present specification); an organic solvent A and an organic solvent B having a higher boiling point than organic solvent A (see para. 0017, 0075: alkane (reads on solvent B) included in the solvent mixture is often selected to have a boiling point that is 5°C to 35°C above the aromatic compound of Formula (I) (reads on solvent A)); wherein the content mass ratio a:b of the organic solvent A and the organic solvent B is 1:8 to 8:1 (see para. 0056: the composition can contain any weight ratio of the organic semiconductor to the polymer, in some embodiments in the range of 1:8 to 8:1); wherein the organic semiconductor compound and the insulation compound are dissolved into a mixture containing the organic solvent A and the organic solvent B (see para. 0034: the composition includes at least one organic semiconductor material dissolved in the solvent mixture; para. 0050-0052: the composition can further include a polymer, e.g. an insulating polymer). 
It is noted that amended claim 1 is a product-by-process claim. Clough teaches a “spin coating method” (see para. 0067), but the burden is on Applicant to show how the “organic thin film” product differs when produced by the claimed method before prima facie case of obviousness.
	Further as to claim 1, Clough fails to explicitly disclose that organic solvent A is capable of dissolving 0.1 parts or more of the insulation compound in 100 parts of the solvent A and that organic solvent B is capable of dissolving less than 0.1 parts of the insulation compound in 100 parts of the solvent B.
	However, Clough teaches that in some embodiments, the polymer (insulation compound) is partially dissolved in the composition, which can mean that the solubility of the polymer in the solvent mixture or in the composition is exceeded or that the polymer contains a component or impurity that is not completely dissolved in the solvent mixture or composition (see para. 0051). Clough also teaches that the amount of dissolved semiconductor material in the composition depends on the particular semiconductor material and the particular solvent mixture (see para. 0034). Selecting organic solvents A and B to arrive at optimum/workable ranges for the “parts of insulation compound dissolved” in each solvent is well within the purview of one having ordinary skill in the art before the effective filing date of the claimed invention, based on routine experimentation and the disclosure of Clough.  Burden is shifted to the Applicant 
As to claim 2, Clough teaches the organic thin film according to claim 1, wherein the organic semiconductor compound is a compound having an acene structure, a phenacene structure or a heteroacene structure (see para. 0035).
As to claim 4, Clough teaches the organic thin film according to claim 1, but fails to explicitly disclose an insulation compound having a repeat unit of formula (1) or (2) as defined in claim 4. However, selecting a particular insulation compound is well within the purview of a skilled artisan and requires no undue experimentation (see Clough para. 0052-0053 for a list of non-limiting “exemplary polymers” that are electrical insulators). It is noted that no unexpected results or technical effects have been shown from the insulation compound structures recited in dependent claim 4.
	As to claim 7, Clough teaches the organic thin film according to claim 1, wherein the insulation compound is a compound having a repeating unit of formula (3) as defined in claim 7 and reproduced below left (see para. 0052-0053: exemplary insulating polymers include polystyrene [structure available online from Wikipedia]).
Claim 7:
    PNG
    media_image1.png
    192
    249
    media_image1.png
    Greyscale
 	Clough: 
    PNG
    media_image2.png
    215
    167
    media_image2.png
    Greyscale

	
As to claims 5-6 and 8-9, Clough teaches the organic thin film according to claims 4 and 7, respectively, wherein an organic solvent A is a solvent comprising a [claim 5] or a hydrocarbon group [claim 8] and an organic solvent B comprising a hydrocarbon compound [claim 5] or an ether group, a ketone group or an ester group [claim 8] (see para. 0017-0032); wherein both the organic solvent A and organic B are solvents comprising an aromatic compound [claims 6 & 9] (see para. 0017: the solvent picture can include more than one aromatic compound of Formula (I); para. 0018-0032). Selecting an organic solvent having an ether group, a ketone group or an ester group is within the purview of a skilled artisan and requires no undue experimentation.
As to claims 10-11, Clough teaches the organic thin film according to claim 1, wherein a difference in boiling points between the organic solvent A and the organic solvent B is 10°C or more [claim 10] or 130°C or less [claim 11] (see para. 0075: alkane included in the solvent mixture is selected to have a boiling point that is 5°C to 35°C above the boiling point of the aromatic compound of Formula (I)). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claims 12-15, Clough teaches the organic thin film according to claim 1 as described above, but fails to explicitly disclose the chemical properties (solubility of solvents and difference in a hydrogen bonding term in a Hansen solubility parameter) recited in claims 12-15. However, given that the composition taught by Clough comprises all of the claimed ingredients within the claimed proportions, a person having ordinary skill in the art would reasonably expect the product of Clough to have these solubility characteristics because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties prima facie case of obviousness has been established."
As to claims 16-17, Clough teaches the organic thin film according to claim 1, wherein the content mass ratio a:b of the organic solvent A and the organic solvent B is 1:5 to 5:1 or is 1:5 to 2:1 (see para. 0056).
	As to claims 18-19, Clough teaches the composition according to claim 1, wherein the content of the insulation compound based on the total amount of the organic semiconductor compound and the insulation compound is 1 to 80% by mass [claim 18] or 1 to 15% by mass [claim 19] (see para. 0057: the compositions often contain 0 to 20 weight percent insulating polymer and 0.1 to 25 weight % organic semiconductor material). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claim 21, Clough teaches an organic thin film transistor having the organic thin film according to claim 1 (see para. 0004, 0016, 0065).
Clough fails to anticipate instant claims 1-2, 4-19 & 21 because Clough does not disclose the invention with sufficient specificity. There is some picking and choosing from the examples of organic semiconductor compounds, insulation compounds and organic solvents taught within Clough.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the claimed organic thin film .


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 2011/0092015 A1), in view of Park et al. (US 2008/0142792 A1).
	As to claim 3, Clough teaches the organic thin film according to claim 2 as described above, but fails to explicitly disclose that the heteroacene structure is a compound having a thienothiophene structure.
	However, Park, in analogous art of semiconductor layers, teaches a heteroacene compound having a thienothiophene structure (see para. 0035-0037, 0057).
Therefore, in view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the organic thin film taught by Clough by incorporating the heteroacene compound taught by Park to arrive at the claimed invention because Clough suggests that examples of the semiconductor compound include acenes and heteroacenes (see Clough para. 0035). Thus, a person of ordinary skill in the art would be motivated to 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/           Primary Examiner
Art Unit 1761  
February 12, 2022